mo oOo nN DBD UN FF WwW FS

Le Ne ce Ce ee or
ao Ss HN Ol UB Ow NUL | lUOCOlULUClCCOUlClUOOULU UDO a Oe OHO

Case 2:19-cr-00203-GMN-EJY Document 45_ Filed 01/27/21 Page 1of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

FILED RECEIVED
——_—— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD
JAN 27 foal
CEE US DISTRICT COURT
STRICT OF NEVADA
EY: WO vroun
V
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-203-GMN-EJY
Plaintiff, Final Order of Forfeiture
Vv.
PEDRO JESUS NARANJO,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Pedro Jesus Naranjo to
the criminal offense, forfeiting the property set forth in the Plea Agreement and shown by
the United States to have the requisite nexus to the offense to which Pedro Jesus Naranjo
pled guilty. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 33; Plea
Agreement, ECF No, 34; Preliminary Order of Forfeiture, ECF No. 35.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2\(C).

The government served every person reasonably identified as a potential claimant in
lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6\(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(i)(A).

This Court finds no petition was filed herein by or on behalf of any person or entity

and the time for filing such petitions and claims has expired.

 
ono Oo nN DBD UH Fe We NY

Me B&B Nw BR HR ND ND ND RD Oe a a
a NS OND NS SOR OSS Oe Oe

 

 

Case 2:19-cr-00203-GMN-EJY Document 45 Filed 01/27/21 Page 2 of 2

This Court finds no petitions are pending with regard to the property named. herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. Taurus PT 24/7 Pro, .45 caliber semi-automatic, bearing serial number
NZA76094; and
2. any and all compatible ammunition
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government's management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED ca thors AT, 2021.

 

GLO NAVARRO
UNITE ATES DISTRICT JUDGE

 
